Bioodworth, J.
This was a suit on a forthcoming bond for the value of the mule named therein; the petition alleging a breach of the bond. A verdict was directed for the plaintiff. Under the rulings in Johnson v. Stevens, 19 Ga. App. 192 (91 S. E. 220), and cases there cited, Westberry v. Hand, 19 Ga. App. 529 (2 b) (91 S. E. 930), and Georgia Northern Ry. Co. v. Battle, 22 Ga. App. 665, 666 (97 S. E. 94), the court erred in not submitting to the jury the question as to the value of the mule for which the bond was given. This error requires the grant of a new trial. Judgment reversed.

Broyles, G. J., and Luke, J., concur.